Citation Nr: 0217983	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-05 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to a compensable rating for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by Level I hearing acuity in the right ear and 
Level III hearing acuity in the left ear from January 
2001; and Level II hearing acuity in the right ear and 
Level IV hearing acuity in the left ear from December 
2001.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for 
service-connected bilateral hearing loss during any 
portion of this appeal have not been approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, Table VI, Table 
VIA, and Table VII, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159.  The Board finds that the 
requirements under the new laws and regulations have been 
substantially met.  The veteran was provided adequate 
notice as to the evidence needed to substantiate his claim 
and the reasons the claim was denied.  The RO provided the 
veteran with a copy of the February 2002 rating decision, 
May 2002 Statement of the Case with De Novo Review (SOC), 
and July 2002 Supplemental Statement of the Case.  The 
veteran was provided with notice of the VCAA in the May 
2002 SOC. 

The RO has also made satisfactory efforts to ensure that 
all relevant evidence has been associated with the claims 
file.  The RO afforded the veteran a VA audiological 
examination in December 2001.  The veteran submitted a 
private audiological examination report from Miracle Ear 
as well as several lay statements.  The RO requested and 
obtained VA outpatient treatment records from VA Medical 
Centers in Iron Mountain and Milwaukee.  In an Appeals 
Status Questionnaire, the veteran indicated that he had 
additional evidence to submit.  He attached a statement 
dated in July 2002.  The RO addressed the veteran's 
submission in its October 2002 letter, and advised the 
veteran that any additional evidence he wanted considered 
in connection with his appeal must be submitted directly 
to the Board.  The claims file indicates that no further 
evidence has been submitted.  Also, the veteran has not 
made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  No 
further notice and assistance obligations to the veteran 
appear to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Based on the foregoing, the Board 
concludes that the duties to notify and assist have been 
satisfied, and the Board will proceed with appellate 
review.  

The veteran has vigorously asserted in several statements 
that he is entitled to a compensable rating due to the 
severity of his hearing loss and the extent to which his 
hearing impairment affects his ability to hear the 
television, telephone, alarm clock, and doorbell.  He also 
complains that he talks too loud and finds it difficult to 
hear a conversation when he is in a crowd.  The veteran's 
complaints are duly noted, however, the Board must 
emphasize that a disability evaluation for a hearing 
impairment is derived from a mechanical application of the 
rating schedule to the numeric designations assigned after 
an audiometric evaluation is rendered.  Thus, the Board is 
not permitted to consider other factors such as 
situational difficulties.  

VA treatment records show that audiometric testing 
conducted on January 4, 2001 revealed that the veteran 
exhibited puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
5
5
50
55
29
LEFT
5
40
70
80
49

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and 80 percent in the left 
ear.  Hearing loss was noted and no disease process of the 
ear was diagnosed.  Audiometric testing conducted in 
December 2001 indicated that the veteran exhibited 
puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
5
5
50
55
29
LEFT
5
50
70
80
51

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and 80 percent in the left 
ear.  The veteran was diagnosed with bilateral asymmetric 
high frequency sensorineural hearing loss and tinnitus.  
No disease process of the ear was diagnosed.  The Board 
reviewed several lay statements from family and 
acquaintances of the veteran. 

Hearing loss is evaluated under the provisions of 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, 
VIA, VII of VA's rating schedule.  In January 2001, the 
veteran demonstrated Level I hearing acuity in the right 
ear (puretone threshold average 29, speech discrimination 
score 92%) and Level III hearing acuity in the left ear 
(puretone threshold average 49, speech discrimination 
score 80%).  38 C.F.R. § 4.85, Diagnostic Code 6100, Table 
VI.  At the December 2001 VA audiological examination, the 
veteran demonstrated Level II hearing acuity in the right 
ear (puretone threshold average 29, speech discrimination 
score 88%) and Level IV hearing acuity in the left ear 
(puretone threshold average 51, speech discrimination 
score 80%).  38 C.F.R. § 4.85, Diagnostic Code 6100, Table 
VI.  According to the evaluation chart, the veteran's 
hearing impairment warrants the current noncompensable 
rating at this time.  38 C.F.R. § 4.85, Diagnostic Code 
6100, Table VII. 

The veteran's bilateral hearing loss does not demonstrate 
the exceptional patterns of hearing impairment described 
under the provisions 38 C.F.R. § 4.86.  The audiological 
examination reports show that the puretone thresholds at 
each of the four specified frequencies were not all 55 
decibels or more in the right and left ears. 38 C.F.R. § 
4.86(a).  Additionally, the puretone thresholds were not 
30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz in the right and left ears.  38 C.F.R. § 
4.86(b).  Accordingly, the Board finds that the veteran's 
bilateral hearing loss more closely approximates the 
criteria for the currently assigned noncompensable rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100, and that the 
preponderance of the evidence is against assignment of a 
compensable rating at this time.  

The Board notes that the veteran submitted a June 2000 
report on a private audiological examination conducted by 
Miracle Ear.  Under the provisions of 38 C.F.R. § 4.85(a), 
the audiogram is not acceptable for use in evaluating the 
veteran's hearing impairment.  It is not clear whether a 
state-licensed audiologist conducted the examination.  The 
"History of Hearing Impairment" report is signed by a 
K.K.W. and includes a license number but no such entry is 
actually made on the audiological report.  Additionally, 
speech test results are noted, but there is no indication 
that a controlled speech discrimination test (Maryland 
CNC) was conducted.  The veteran contends that the Miracle 
Ear test more accurately reflects the severity of his 
hearing impairment.  Assuming arguendo the test was 
acceptable, audiometric testing conducted indicated that 
the veteran exhibited a puretone threshold average of 33 
decibels (1000 =10, 2000 =10, 3000 =55, 4000 =55) in the 
right ear, and puretone threshold average of 55 decibels 
(1000 =15, 2000 =50, 3000 =75, 4000 =80) in the left ear.  
Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and 76 percent in the left 
ear.  Thus, the veteran demonstrated Level I hearing 
acuity in the right ear (puretone threshold average 33, 
speech discrimination score 96%) and Level IV hearing 
acuity in the left ear (puretone threshold average 55, 
speech discrimination score 76%).  According to the 
evaluation chart, the veteran's hearing impairment would 
warrant a noncompensable rating.  38 C.F.R. § 4.85, 
Diagnostic Code 6100, Table VII.  In addition, no 
exceptional patterns of hearing impairment described under 
the provisions 38 C.F.R. § 4.86 were demonstrated.  

The veteran also contends that VA audiometric testing 
conducted on October 16, 2000 and January 4, 2001 more 
accurately reflects the severity of his hearing 
impairment.  As indicated above, the January 4, 2001 test 
results warrant a noncompensable evaluation.  The Board 
notes that the October 16, 2000 report shows puretone 
thresholds, but no speech audiometry results, which are 
necessary to determine the numeric designation, are noted.   
Thus, the test results are useless for evaluation 
purposes.  

Finally, the veteran has not contended that his hearing 
impairment affects his ability to obtain or sustain 
employment. Nevertheless, the Board notes that it finds 
that the evidence does not show that the veteran's hearing 
impairment has markedly interfered with his employment 
status beyond that interference contemplated by the 
noncompensable evaluation or necessitated frequent periods 
of hospitalization during the pendency of this appeal.  
The percentage ratings represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such injuries and their residual conditions 
in civil occupations.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).










ORDER

Entitlement to a compensable rating for service-connected 
bilateral hearing loss is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

